Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-7 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “a first end face of the second electrode and a second end face of the protective film are coplanar with each other” as recited in claim 1 does not have support in the specification as originally filed. Although it is shown in the figures that layers 25 and 24 appearing to be aligned, the specification (PG pub, [0065]) as originally filed clearly states “the end part of the second electrode 24 thus formed may be disposed about 0.5 μm inside, in some cases, from the location where the end part of the second electrode 24 is overlapped by the end part 25E of the protective film in a plan view”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, and 15, 17-20, and 25-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al., US 20170279079. 
Regarding claim 1, Kim teaches (fig. 8 and related text) an electronic device comprising: a substrate (510) including an element region (DA); a first electrode (531) provided in the element region (DA) on the substrate (510); a second electrode (535) that faces the first electrode and is provided across from the element region (DA) to an outside of the element region (PA), the second electrode (535) including a first electrically conductive film ([0057]); and a protective film (540) that covers the first electrically conductive film (535), the protective film being provided across from the element region (DA) to the outside of the element region (PA, fig. 8), wherein a first end face of the second electrode (535) and a second end face of the protective film (540) are coplanar with each other (fig. 8), and the first end face of the second electrode (535) is positioned under the second end face of the protective film (540, fig. 8), the first end face of the second electrode being provided at the outside of the element region (DA, fig. 8), the second end face of the protective film (540) being provided at the outside of the element region (DA, fig. 8).  
Regarding claim 2, Kim teaches a wiring layer (526) provided between the substrate (510) and the first electrode (531); and a planarizing film (518) that is provided between the wiring layer (526) and the first electrode (531) and extends from the element region (DA) to the outside of the element region (PA), the planarizing film including, outside the element region (PA), a first groove (fig. 8) and a second groove (fig. 8) outside the first groove (note two grooves in 518 in PA). 
Regarding claim 3, Kim teaches the first electrically conductive film (535) is provided in the second groove of the planarizing film (518) and extends to an outside of the second groove (fig. 8). 
Regarding claim 4, Kim teaches the second electrode further includes a second electrically conductive film (paragraph [0057] 135 the second electrode same as (535) could be one or more material), and the second electrically conductive film has a third end part that is provided inside the second groove (the one or more material of 535 would have the same shape, fig. 8).
Regarding claim 5, Kim teaches a functional layer (533) provided between the first electrode (531) and the second electrode (535).  
Regarding claim 6, Kim teaches the functional layer includes an organic light-emitting material [0054].  
Regarding claim 7, Kim teaches the second electrode includes a light-transmissive electrically conductive material [0057].
Regarding claim 15, Kim teaches the second end face of the protective film (540) is a portion of the protective film farthest from the element region (DA fig. 8).
Regarding claim 17, Kim teaches an entirety of the second end face of the protective film (540) is spaced from the substrate (510, fig. 8).  
  Regarding claim 18, Kim teaches (figs. 8 and related text) an electronic device comprising: a substrate (510) including an element region (DA) and a peripheral region PA) outside of the element region (DA); a first electrode (531) in the element region (DA) on the substrate (510); a second electrode (535) extending from the element region (DA) to the peripheral region (PA, fig. 8), wherein the second electrode includes a first electrically conductive film [0057], and the second electrode (535) has a first sidewall (fig. 8) in the peripheral region (PA, fig. 8); and a protective film (540) over the first electrically conductive film (fig. 8), wherein the protective film (540) extends from the element region (DA) to the peripheral region (PA), the protective film (540) has a second sidewall in the peripheral region (PA, fig. 8), and the first sidewall is aligned with the second sidewall (fig. 8).  
Regarding claim 19, Kim teaches the first sidewall is a portion of the second electrode (535) farthest from the element region (DA, fig. 8).  
Regarding claim 20, Kim teaches the second sidewall is a portion of the protective film (540) farthest from the element region (DA, fig. 8). 
Regarding claim 25, Kim teaches a wiring layer (526) between the substrate (510) and the first electrode (531); and a planarizing film (518) between the wiring layer (526) and the first electrode (531), wherein the planarizing layer extends from the element region (DA) to the peripheral region (PA), the planarizing film including, in the peripheral region (PA), a first groove and a second groove outside the first groove (fig. 8).  
Regarding claim 26, Kim teaches the first electrically conductive film (535) is in the second groove (fig. 8) of the planarizing film (518) and extends to an outside of the second groove (fig. 8).  
Regarding claim 27, Kim teaches the second electrode further includes a second electrically conductive film (paragraph [0057] states 135 the second electrode same as (535) could be one or more material), and the second electrically conductive film has a third sidewall that is inside the second groove (the one or more material of 535 would have the same shape).
Claim(s) 1, 16, 18, 21-22 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tamekawa et al., US2017/0279071.
 Regarding claim 1, Tamekawa teaches (figs. 2-3 and related text) an electronic device comprising: a substrate (102) including an element region (104); a first electrode (144) provided in the element region (104) on the substrate (102); a second electrode (150) that faces the first electrode (144, fig. 3) and is provided across from the element region (104) to an outside of the element region (104, Fig. 2), the second electrode (150) including a first electrically conductive film ([0035]); and a protective film (152) that covers the first electrically conductive film (150), the protective film (152) being provided across from the element region (104) to the outside of the element region (fig. 2), wherein a first end face of the second electrode (150) and a second end face of the protective film (152) are coplanar with each other (fig. 2), and the first end face of the second electrode (150) is positioned under the second end face of the protective film (152, fig. 2), the first end face of the second electrode (150) being provided at the outside of the element region (104, fig. 2), the second end face of the protective film (152) being provided at the outside of the element region (104, fig. 2). 
Regarding claim 16, Tamekawa teaches a second substrate (118) that faces the first substrate (102) with the first electrode (144), the second electrode (150), and the protective film (152) being interposed in between (fig. 2); and a sealing section (158) that is provided between the protective film (152) and the second substrate (118) at the outside of the element region (104), and seals the element region [0044], wherein the second end face of the protective film and a third end face of the second substrate are overlapped with each other in the plan view (fig. 1), the third end part of the second substrate being provided at the outside of the element region (104, fig. 2). 
Regarding claim 18, Tamekawa teaches (figs. 1-3 and related text) an electronic device comprising: a substrate (102) including an element region (104) and a peripheral region (110) outside of the element region (104); a first electrode (144) in the element region (104) on the substrate (102); a second electrode (150) extending from the element region (104) to the peripheral region (110, fig. 2), wherein the second electrode includes a first electrically conductive film [0035], and the second electrode (150) has a first sidewall (fig. 2) in the peripheral region (110, fig. 2); and a protective film (152) over the first electrically conductive film (150, fig. 2), wherein the protective film (152) extends from the element region (104) to the peripheral region (110), the protective film (152) has a second sidewall in the peripheral region (110, fig. 2), and the first sidewall is aligned with the second sidewall (fig. 2).  
Regarding claim 21, Tamekawa teaches a second substrate (118), wherein the protective film (152) is between the second substrate (118) and the substrate (102), wherein the second substrate (118) comprises a third sidewall (fig. 2), and the third sidewall is aligned with the first sidewall (fig. 2).  
Regarding claim 22, Tamekawa teaches a sealing section (158) between the protective film (152) and the second substrate (118) in the peripheral region (110).  
Regarding claim 24, Tamekawa teaches an entirety of the protective film (152) is spaced from the substrate (102, fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23 is rejected under 35 U.S.C. 103 as being unpatentable over Tamekawa in view of Negishi, US 2014/0291641. 
 Regarding claim 23, Tamekawa does not explicitly teach the sealing section has a fourth sidewall, and the fourth sidewall is aligned with the first sidewall.  
Negishi teaches a sealing section (18B) has a sidewall, and the sidewall is aligned with the first sidewall (fig. 6) to form organic display device with improved reliability [0009].
Tamekawa and Negishi are analogous art because they both are directed a display and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tamekawa with Negishi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify Tamekawa to include the sealing section with a sidewall that is aligned with the first sidewall as taught by Negishi to form organic display device with improved reliability [0009]. The combined structure would have the sealing section with a fourth sidewall, and the fourth sidewall that is aligned with the first sidewall as claimed.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, and 15-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811